JEAN E. WILLIAMS
Deputy Assistant Attorney General
United States Department of Justice
Environment and Natural Resources Division

ERIKA NORMAN, CA Bar # 268425
Trial Attorney
JOHN P. TUSTIN, TX Bar # 24056458
Senior Attorney
Natural Resources Section
150 M Street NE
Washington, DC 20002
Tel: (202) 305-0475 (Norman)
       (202) 305-3022 (Tustin)
Fax: (202) 305-0506
Email: erika.norman@usdoj.gov
       john.tustin@usdoj.gov

BRYAN SCHRODER
United States Attorney

Attorneys for all Defendants


                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA


 SOUTHEAST ALASKA CONSERVATION                    )
 COUNCIL, et al.,                                 ) Case No. 1:19-cv-00006-SLG
                                                  )
        Plaintiffs,                               )
                                                  ) NOTICE OF APPEARANCE
        v.                                        )
                                                  )
 UNITED STATES FOREST SERVICE, et al.             )
                                                  )
        Defendants.                               )
                                                  )




       Defendants United States Forest Service; United States Department of Agriculture; Beth

Pendleton, in her official capacity as United State Forest Service Region 10 Regional Forester;

Notice of Appearance
SEACC v. U.S. Forest Serv., No. 1:19-cv-0006-SLG                                                  1
          Case 1:19-cv-00006-SLG Document 55 Filed 08/21/20 Page 1 of 3
and Earl Stewart, in his official capacity as Supervisor for the Tongass National Forest hereby

enter the appearance of John P. Tustin, United States Department of Justice, as counsel of record

on behalf of all Defendants in this matter. Service of all papers by U.S. Mail should be

addressed as follows:

       JOHN P. TUSTIN
       Senior Attorney
       Natural Resources Section
       Environment & Natural Resources Division
       U.S. Department of Justice
       Benjamin Franklin Station, P.O. Box 7611
       Washington, D.C. 20044-7611

Express deliveries (Federal Express, courier etc.) should be addressed to:

       JOHN P. TUSTIN
       Natural Resources Section
       Environment & Natural Resources Division
       U.S. Department of Justice
       4 Constitution Square
       150 M Street NE, Room 3.216
       Washington, DC 20001

Mr. Tustin’s telephone number is (202) 305-3022; his facsimile number is (202) 305-0506; and

his email address is: john.tustin@usdoj.gov. Counsel has registered with the United States

District Court for the District of Alaska for electronic filing using the email address set forth

above. Jean Williams is the Deputy Assistant Attorney General for the Environment and Natural

Resources Division of the United States Department of Justice. Ms. Williams should not be

separately served with Court filings.



       Respectfully submitted on this 21st day of August, 2020.

                                               JEAN E. WILLIAMS
                                               Deputy Assistant Attorney General
                                               United States Department of Justice
                                               Environment and Natural Resources Division

Notice of Appearance
SEACC v. U.S. Forest Serv., No. 1:19-cv-0006-SLG                                                    2
          Case 1:19-cv-00006-SLG Document 55 Filed 08/21/20 Page 2 of 3
                                    /s/ John P. Tustin
                                    ERIKA NORMAN, CA Bar # 268425
                                    Trial Attorney
                                    JOHN P. TUSTIN, TX Bar # 24056458
                                    Senior Attorney
                                    Natural Resources Section
                                    150 M Street NE
                                    Washington, DC 20002
                                    Tel: (202) 305-0475 (Norman)
                                           (202) 305-3022 (Tustin)
                                    Fax: (202) 305-0506
                                    Email: erika.norman@usdoj.gov
                                           john.tustin@usdoj.gov

                                    BRYAN SCHRODER
                                    United States Attorney

                                    Attorneys for Defendants




Notice of Appearance
SEACC v. U.S. Forest Serv., No. 1:19-cv-0006-SLG                          3
          Case 1:19-cv-00006-SLG Document 55 Filed 08/21/20 Page 3 of 3
